148 S.E.2d 97 (1966)
267 N.C. 300
STATE of North Carolina
v.
Richard CUMMINGS.
No. 668.
Supreme Court of North Carolina.
May 11, 1966.
*98 T. W. Bruton, Atty. Gen., and Bernard A. Harrell, Asst. Atty. Gen., for the State.
Morgan, Byerly, Post & Keziah, by W. B. Byerly, Jr., High Point, for defendant appellant.
PLESS, Justice.
The State's evidence impressively shows that the defendant operated a motor vehicle upon the streets of the City of High Point and that he was intoxicated. The defendant complains that it doesn't directly show that he drove while he was intoxicated. His position is well taken unless the evidence will reasonably and logically sustain such a finding. Here, the State relies upon circumstantial evidence, which, as has been said is "merely direct evidence indirectly applied." It is evidence of facts from which other facts may be fairly and sensibly deduced. It has long been the law in our state that circumstantial evidence may be used, and is highly satisfactory in matters of gravest moment, State v. Lowther, 265 N.C. 315, 144 S.E.2d 64, and at least twenty earlier cases, cited there.
From the evidence there can be little doubt that the defendant's car collided with the one on English Street. Although the defendant said he had been hit from the rear he admitted a collision. His radiator was leaking and the officer had followed a trail of water from the scene of collision to the point where he found the defendant and his car. It was hot, stopped, and wouldn't run. And with a bluish paint on it that resembled the bluish paint of the other car. A jury could very reasonably believe that on the busy streets of High Point the trail of water would have been eradicated by other cars in a few minutes; that a car isn't still hot when it has been stopped for an appreciable time; and further, that a driver who admits he had had two beers (as defendant admitted) and has a collision isn't likely to hurry off for more intoxicants to make his condition more noticeable and his breath more "odoriferous." The jury was fully justified in finding that the defendant, when seen by the officer, and later tested by the Breathalyzer, was, if anything, less intoxicated than at the time of the collision.
The defendant's objections to the results of the Breathalyzer Test are not sustained and in the remainder of the trial, we find
No error.
MOORE, J., not sitting.